United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________
No. 20-5299                                               September Term, 2020
                                                                    1:20-cv-01864-UNA
                                                     Filed On: April 2, 2021
Jacob Andrew Bergeron,

             Appellant

      v.

J.C. Hacker, Of Atlanta, Federal Bureau of
Investigation, et al.,

             Appellees


           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Rogers, Wilkins, and Rao, Circuit Judges

                                   JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s orders filed July 28, 2020,
and September 9, 2020, be affirmed. The district court properly dismissed the
complaint as frivolous. See 28 U.S.C. § 1915(e)(2)(B); Neitzke v. Williams, 490 U.S.
319, 325 (1989) (explaining that a complaint is frivolous “where it lacks an arguable
basis either in law or in fact”). Appellant has not shown any abuse of discretion in the
district court’s denial of reconsideration. See Firestone v. Firestone, 76 F.3d 1205,
1208 (D.C. Cir. 1996) (per curiam). Additionally, appellant has not shown that the
district court erred in striking the amended complaint. Appellant had not sought leave
of the court to file the amended complaint, as required by Federal Rule of Civil
Procedure 15. Moreover, the proposed amendment would have been futile. See
Hettinga v. United States, 677 F.3d 471, 480 (D.C. Cir. 2012) (per curiam) (“A district
court may deny a motion to amend a complaint as futile if the proposed claim would not
survive a motion to dismiss.”).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5299                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk




                                          Page 2